USCA11 Case: 20-12286    Date Filed: 03/02/2021     Page: 1 of 4



                                                          [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-12286
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:19-cv-02865-CEH-AAS



ANTONIA SOPHIE RICHMOND,

                                                           Plaintiff-Appellant,

                                  versus

POLK COUNTY HEALTH DEPARTMENT,
a.k.a. Florida Health Department,
JOY JACKSON,
LEROY DUX,
TAMMY DURDEN,
LISANDRA SANCHEZ-CRESPO,

                                                         Defendants-Appellees.

                      _______________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (March 2, 2021)
          USCA11 Case: 20-12286       Date Filed: 03/02/2021   Page: 2 of 4



Before MARTIN, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:

      Antonia Richmond, proceeding pro se, appeals the district court’s sua sponte

dismissal of her complaint against the Polk County Health Department and various

individual defendants for failure to state a claim. After careful consideration, we

affirm.

                                         I.

      Richmond filed a pro se complaint alleging: (1) unpaid wages and retaliation

under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 215(a) and 216(b);

(2) race and gender discrimination in violation of Title VII of the Civil Rights Act

of 1964 (“Title VII”), 42 U.S.C. § 2000e-3(a); and (3) retaliation under the Florida

Whistleblower’s Act (“FWA”), Fla. Stat. § 112.3187 et seq. She also sought leave

to proceed in forma pauperis (“IFP”).

      The magistrate judge took the IFP motion under advisement, outlined

deficiencies in the pleadings, and permitted Richmond an opportunity to file an

amended complaint. Richmond thereafter submitted a first and then a second

amended complaint. The magistrate judge again outlined deficiencies in the

second amended complaint and permitted Richmond to file another amended

complaint. Richmond did so. Upon review of the third amended complaint, the

magistrate judge issued a report and recommendation (“R&R”) that recommended


                                          2
          USCA11 Case: 20-12286        Date Filed: 03/02/2021    Page: 3 of 4



dismissal of the complaint for failure to state a claim and denial of the IFP motion.

Despite being informed of the time period for filing objections to the R&R and the

consequences for failing to do so, Richmond did not object to the R&R.

      The district court adopted the R&R and dismissed the third amended

complaint. Richmond appealed.

                                          II.

      This Court ordinarily reviews a district court’s sua sponte dismissal for

failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). Henley v. Payne, 945
F.3d 1320, 1331 (11th Cir. 2019). However, where a party fails to object to a

magistrate judge’s R&R in accordance with the provisions of 28 U.S.C.

§ 636(b)(1), that party “waives the right to challenge on appeal the district court’s

order based on unobjected-to factual and legal conclusions if the party was

informed of the time period for objecting and the consequences on appeal for

failing to object.” 11th Cir. R. 3-1. In the absence of a proper objection, we may

review for plain error, but only “if necessary in the interests of justice.” Id.

      Because Richmond did not object to the magistrate judge’s R&R despite

being warned of the consequences for failing to do so, she has waived any

challenge to the district court’s judgment, which fully adopted the factual findings

and legal conclusions therein. Nevertheless, we review the dismissal for plain

error, and find none. Richmond failed to plead a necessary element of the FLSA


                                           3
          USCA11 Case: 20-12286           Date Filed: 03/02/2021   Page: 4 of 4



claim, and she did not demonstrate that she exhausted her administrative remedies

or sued within the statute of limitations for the Title VII and FWA claims.

      We therefore affirm the district court’s dismissal of her third amended

complaint for failure to state a claim.

      AFFIRMED.




                                              4